DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed March 28, 2022, applicant submitted an amendment filed on June 28, 2022, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive and the art rejection has been withdrawn.  However, the 101 rejection remains.  
Applicants argue that the claims meet the requirement under 35 U.S.C. 101, as interpreted by the courts.  In particular, Applicants point out Alice, Bascom, McRO, Finjan and DDR Holdings, just to list a few, and explain that the claims are directed to patentable subject matter.  However, according to the claims they recite extra solution activity and are not significantly more.  The claims are not beyond what’s routine and conventional and utilizes general purpose computers.  It is noted that phase completion can be done by a human.  What is the improvement, where is it clearly defined, what’s being solved and how is it being solved?  The lesson of Enfish is that the best thing for patentees to do to avoid Alice rejections is to have information in the patent's specification, explaining how things were done in the field previously, and how the invention represents an improvement with specific advantages.  Whenever a claimed invention improves the technology, the application should be drafted to highlight that fact, because "that's a very concrete, easy route to patent-eligibility.”  Arguing with what the abstract idea is can be useful, but being able to show that there is specific claim language beyond the abstract idea and why it's relevant to the invention is needed.  The court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements”.  The recited limitations can be done by a human, as explained further below.
Similar to McRo.  It illustrates the importance of focusing on the specific features that provide an invention’s importance over the prior art in determining whether or not a claim is directed towards an abstract idea.  The claims recited software techniques for automatically syncing animated facial expressions to phonemes based on “rule sets” that were “...rendered in a specific way...[and]...the specific structure of the claimed rules would prevent broad preemption of all rules-based means of automating lip synchronization...[by] incorporating the specific features of the rules as claim limitations, claim 1 is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques.”  Further, the court clarified that “...[t]he computer here is employed to perform a distinct process to automate a task previously performed by humans...it is the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks.”  
Regarding DDR Holding, the claim addresses matching website look and feel, by expanding commercial opportunities for internet website. The claim addresses a business challenge (retaining website visitors) that is particular to the Internet and does not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. The claims must be rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. However, the current claims, does not meet the technical field requirement because it only recites ways to complete a phrase, which is not meaningfully utilized in any technology and there is not a specific transformation asserted.
Regarding Bascom “The inventive concept described and claimed in the ’606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. BASCOM explains that the inventive concept rests on taking advantage of the ability of at least some ISPs to identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account. ’606 patent at 4:35-38 (“FIG. 3 shows the ISP server 100 process for accepting a log-in request 200, the ISP server 100 first verifies 201 whether the user is a registered subscriber.”); id. at 5:60-62 (“In the TCP/IP protocol, each Internet access request or ‘packet’ includes the [website] from which content is requested.”); Oral Argument, 17:30- 17:50 (counsel for BASCOM agreeing that the ISP server is able to associate individual accounts with website requests because, “due to the TCP/IP protocol, the server is able to recognize the address of the particular user”). According to BASCOM, the inventive concept harnesses this technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering system on an ISP server. See Research Corp. Techs, v. Microsoft Corp., 627 F.3d 859, 869 (Fed. Cir. 2010) (“[inventions with specific applications or improvements to technologies in the marketplace are not likely to be so abstract that they override the statutory language and framework of the Patent Act.”). On this limited record, this specific method of filtering Internet content cannot be said, as a matter of law, to have been conventional or generic.”  As noted above, in Bascom the inventive concept as asserted was properly incorporated into the claim language. The current claims make no mention of the Applicants assertion other than a generic processor that operate in a conventional fashion, which is evident on a routine basis. There is no improvement.

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of completing phrase, as explained in detail below. 
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, detecting an initial phrase portion included in a first auditory signal generated by a user (can be done by a user saying something); detecting a request from the user to complete a phrase (can be done by a user requesting another user to complete a phrase); and in response to the request: retrieving, from a data store, a complete phrase that includes the initial phrase portion (can be done by a user referencing a document or something written down to complete a phrase); retrieving a supplemental phrase portion from the complete phrase that complements the initial phrase portion, the initial phrase portion and the supplemental phrase portion forming the complete phrase (can be done by a user receiving additional data); and outputting an audio reproduction of the supplemental phrase portion (can be done by the data being spoken out loud).  Other than reciting “a microphone and a computing device” nothing in the claim element precludes the steps from practically being performed by mental processing. The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite similar language, for example, analyzing the content, detecting pauses, storing audio data (which can be done in a human mind by memorizing data), retrieving data, parsing data, detecting biometric data, synthesizing data and generating a steerable beam, which all can be performed by a human.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657